IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                             No. 01-41123
                           Summary Calendar


CHARLES EARL WALLACE,

            Plaintiff-Appellant,

                                versus

LANNETTE LINTHICUM; WILLIAM REINKENS, Positions Assistant; REGINAL
SHANN STANLEY,

            Defendants-Appellees.



             Appeal from the United States District Court
                   for the Eastern District of Texas
                          USDC No. 5:00-CV-58

                             May 3, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

         Charles Earl Wallace, Texas prisoner # 715750, appeals the

summary judgment in favor of the defendants in his civil rights

action filed under 42 U.S.C. § 1983.       He asserts that defendants

William Reinkens and Reginal Stanley were deliberately indifferent

to his medical needs.

     To the extent that Wallace’s claims against Reinkens arose

from events occurring before March 1998, they are barred by the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
state’s two-year statute of limitations on personal injury claims,

a   conclusion   Wallace   does not       directly   challenge   on   appeal.1

Wallace’s other assertions against Reinkens and Stanley do not rise

to the level of deliberate indifference.              Wallace has at most

asserted     allegations    of    unsuccessful        treatment,      medical

malpractice, or a difference of opinion as to treatment, none of

which gives rise to a constitutional violation.2           Because Wallace

failed to allege a violation of a constitutional right, these

defendants are entitled to qualified immunity.3

      Wallace has failed to allege that Lannette Linthicum committed

any act giving rise to a deliberate-indifference claim. As Wallace

has not shown any personal involvement on the part of Linthicum, he

is not entitled to relief against her under 42 U.S.C. § 1983.4

      Wallace does not challenge on appeal the conclusion that his

claims against the defendants in their official capacity are barred

by the Eleventh Amendment.       This issue not briefed on appeal is




      1
        See Piotrowski v. City of Houston, 237 F.3d 567, 576 (5th
Cir.), cert. denied, 122 S.Ct. 53 (2001).
      2
        See Norton v. Dimazana, 122 F.3d 286, 292 (5th Cir. 1997);
Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991) (per curiam).
      3
          See Morin v. Caire, 77 F.3d 116, 120 (5th Cir. 1996).
      4
        See Champagne v. Jefferson Parish Sheriff's Office, 188
F.3d 312, 314 (5th Cir. 1999); Thompson v. Steele, 709 F.2d 381,
382 (5th Cir. 1983).

                                      2
deemed abandoned.5   As Wallace has not revealed any error in the

lower court’s ruling, the district court's judgment is AFFIRMED.




     5
        See Grant v. Cuellar, 59 F.3d 523, 524-25 (5th Cir. 1995)
(per curiam).

                                3